Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document239
                                  240*SEALED*
                                        Filed 07/30/21
                                                  Filed 07/23/21
                                                        Page 1 of Page
                                                                  33 Page
                                                                       1 of 33
                                                                            ID #11235
                                                                                Page ID
                                      #11202



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DONALD CONRAD,
    On Behalf of Himself & All Others
    Similarly Situated,

            Plaintiff,

    v.                                            Case No. 18-CV-00133-NJR

    JIMMY JOHN’S FRANCHISE, LLC,
    JIMMY JOHN’S ENTERPRISES, LLC,
    and
    JIMMY JOHN’S LLC,

            Defendants.

                           MEMORANDUM AND ORDER

   ROSENSTENGEL, Chief Judge:

         This is an antitrust case brought by Plaintiff Donald Conrad against Defendants

   Jimmy John’s Franchise, LLC; Jimmy John’s Enterprises, LLC; and Jimmy John’s LLC

   (collectively “Jimmy John’s”). According to the Amended Complaint (Doc. 75), a “No-

   Poach Provision” in Jimmy John’s Franchise Agreement effectively prohibited employees

   from switching between rival locations, stifling competition for labor in violation of

   Section 1 of the Sherman Act, 15 U.S.C. § 1.

         Based on an expert report from economist Dr. Hal Singer, Conrad alleges that the

   Provision suppressed wages for every Jimmy John’s employee by 8.4 percent, causing

                  in class-wide damages. (Doc. 115-13). But in an Order entered on

   February 24, 2021 (Doc. 223), the Court excluded the report under Daubert. Without

   expert testimony, Conrad cannot satisfy the predominance requirement under Rule 23.


                                          Page 1 of 33
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document239
                                  240*SEALED*
                                        Filed 07/30/21
                                                  Filed 07/23/21
                                                        Page 2 of Page
                                                                  33 Page
                                                                       2 of 33
                                                                            ID #11236
                                                                                Page ID
                                      #11203



   Yet other issues also preclude class certification: Conrad’s claims are atypical of the

   unnamed class members because the No-Poach Provision was admittedly irrelevant to

   him; there is a potential conflict between managers and hourly employees; and several

   individual questions exist that cannot be answered using common proof. So for the

   reasons below, the Court denies Conrad’s Motion for Class Certification, as well as his

   Motion to Strike.

                                          BACKGROUND

          Jimmy John’s is a franchised sandwich fast-food chain with nearly 3,000 stores

   across 40 states. (Am. Compl. at 2). About 98 percent of those stores are independently

   owned and operated by around 800 franchisees. (Id.). The individual franchisees—not

   Jimmy John’s—determine how much their employees get compensated. (North Dep. at

   56:19–21, Doc. 115-14). Simply put, Jimmy John’s “is not responsible for the employment

   matters of franchisees” (id. at 60:3–6),



                                                                            .” (JJE Bonus

   Program at 2, Doc. 133-12; Franchise Operations at 6, Doc. 115-24).

          Despite their relative independence, franchisees must maintain minimum brand

   standards to ensure a consistent customer experience across the country. (North Dep.

   at 70:19–22; McCrary Report ¶¶ 50, 85, Doc. 133-57). These brand standards include “a

   set of specific training requirements on each franchisee” (McCrary Report ¶ 68), and on

   “new and existing employees being promoted to the Certified Manager role.” (id. ¶ 72).

   But Jimmy John’s will only pay to train “up to two employees”: “Franchisees must cover

                                              Page 2 of 33
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document239
                                  240*SEALED*
                                        Filed 07/30/21
                                                  Filed 07/23/21
                                                        Page 3 of Page
                                                                  33 Page
                                                                       3 of 33
                                                                            ID #11237
                                                                                Page ID
                                      #11204



   both fees and expenses for each additional employee sent for training.” (Id. ¶ 80). The

   estimated total cost to train a certified manager is between      and         (Id.).

         From at least 2014 to 2018, Jimmy John’s included a so-called No-Poach Provision

   in its Franchise Agreement. (Conrad’s Mem. in Supp. of Mot. for Class Cert. [hereinafter

   “Conrad’s Mem.”] at 1, 8, Doc. 115). Its terms changed over time. In 2014, for example,

   the Provision prohibited franchisees from recruiting or hiring anyone “who was

   employed within the preceding twenty-four (24) months, as a General Manager or

   Assistant Manager at a JIMMY JOHN’S® Restaurant . . . without obtaining the

   employer’s prior written permission.” (2014 Franchise Agreement § 7(d), Doc. 115-17).

   The Provision was enforced by the franchisees themselves, who could be forced to pay

   up to $50,000 for violating it. (Id.). In 2015, the Provision was amended to only prohibit

   recruiting (not hiring) but applied to all employees (not only managers). (2015 Franchise

   Agreement § 7(d), Doc. 133-15). And in 2016, it was limited even more so that the $50,000

   penalty applied only when a manager was solicited in violation of the Provision.

   (2016 Franchise Agreement § 7(d), Doc. 133-26).

         With that in mind, about 88 percent of employee release requests “were approved

   without conditions;” and “[o]nly     approved employee releases were associated with

   conditions on reimbursement for training expenses.” (McCrary Report ¶ 96) (emphasis

   omitted). In the rare case that “a release was refused for reasons other than poor

   performance or was approved conditional on compensation, 74 percent . . . involved

   managers—and training investments were explicitly mentioned in the negotiations for

   approximately half of those managers.” (Id. ¶ 97) (emphasis omitted). On the other hand,

                                          Page 3 of 33
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document239
                                  240*SEALED*
                                        Filed 07/30/21
                                                  Filed 07/23/21
                                                        Page 4 of Page
                                                                  33 Page
                                                                       4 of 33
                                                                            ID #11238
                                                                                Page ID
                                      #11205



   non-managers were released 94 percent of the time. (Id.). “In other words, . . . the requests

   were almost always granted, and almost always without cost.” (Id.).

          In February 2018, Conrad started working at a Jimmy John’s in Winter Park,

   Florida, “as an in-shop employee at $8.25 per hour.” (Conrad’s Resp. to Jimmy John’s

   Second Set of Interrogs. at 7, Doc. 133-43). A month later, “he was promoted to Person In

   Charge and given a raise to $9.00 per hour.” (Id.). And a month after that, he was

   “promoted to a salaried manager earning $91.00 per day.” (Id.). Then, the area manager

   asked Conrad to switch to the Orlando location, where he would become a co-manager.

   (Id.). He did, receiving “a raise to $95.00 per day . . . .” (Id.). But the new position was

   short-lived: Conrad did not get along with the franchise co-owner’s niece, who worked

   in   the   same   store   and   supposedly     “specifically   targeted   [Conrad’s]   work

   performance . . . .” (Id. at 5). In November, Conrad was fired after he told the niece “that

   he no longer cared for her opinions.” (Id.). More accurately, he called her “a fucking

   bitch.” (Conrad Dep. at 308:4–9, Doc. 133-48).

          Now, Conrad alleges that the No-Poach Provision “reflects a naked restraint of

   competition” in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. (Am. Compl.

   at 1). In brief, he alleges that the No-Poach Provision had the effect of suppressing wages

   and stifling worker mobility, leading to class-wide injury and damages. (Conrad’s Mem.

   at 1). The crux of his claim is that without the Provision, franchisees would be pressured

   to increase their wages to match competing locations or else risk losing their employees.

   (Id. at 15). Even so, Conrad admits that he “made no efforts to obtain employment at

   [another] Jimmy John’s restaurant,” (Conrad’s Resp. to Second Set of Interrogs. at 6;

                                           Page 4 of 33
Case 3:18-cv-00133-NJR Document 240 Filed 07/30/21 Page 5 of 33 Page ID #11239
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document239
                                  240*SEALED*
                                        Filed 07/30/21
                                                  Filed 07/23/21
                                                        Page 6 of Page
                                                                  33 Page
                                                                       6 of 33
                                                                            ID #11240
                                                                                Page ID
                                      #11207



   from them.” (Conrad’s Mot. to Strike at 1, Doc. 186). He therefore asks the Court to strike

   those franchisee-declarations under Federal Rule of Civil Procedure 37. (Id. at 5).

                                        LAW AND ANALYSIS

      A. Motion to Strike

          In general, “a party must, without awaiting a discovery request, provide to the

   other parties . . . the name and, if known, the address and telephone number of each

   individual likely to have discoverable information . . . that the disclosing party may use

   to support its claims or defenses . . . .” FED. R. CIV. P. 26(a)(1)(A). There is also a

   continuing duty to supplement these disclosures “in a timely manner if the party learns

   that in some material respect the disclosure or response is incomplete or incorrect, and if

   the additional or corrective information has not otherwise been made known to the other

   parties during the discovery process or in writing . . . .” FED. R. CIV. P. 26(e)(1)(A).

          “If a party fails to” meet its disclosure obligations, then the Court may prohibit it

   from using “that information or witness to supply evidence on a motion . . . unless the

   failure was substantially justified or is harmless.” FED. R. CIV P. 37(c)(1). “The

   determination of whether a Rule 26(a) violation is justified or harmless is entrusted to the

   broad discretion of the district court.” Mid-America Tablewares, Inc. v. Mofi Trading Co.,

   Ltd., 100 F.3d 1353, 1363 (7th Cir. 1996). “[T]he following factors should guide the district

   court’s discretion: (1) the prejudice or surprise to the party against whom the evidence is

   offered; (2) the ability of the party to cure the prejudice; (3) the likelihood of disruption

   to the trial; and (4) the bad faith or willfulness involved in not disclosing the evidence at

   an earlier date.” David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003).

                                            Page 6 of 33
Case
 Case3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                         Document239
                                  240*SEALED*
                                        Filed 07/30/21
                                                  Filed 07/23/21
                                                        Page 7 of Page
                                                                  33 Page
                                                                       7 of 33
                                                                            ID #11241
                                                                                Page ID
                                      #11208



          Conrad claims that he “made numerous attempts to contact the remaining three

   franchisee declarants—Butler, Finner, and Severson—regarding their document and

   deposition subpoenas,” but they never responded. (Conrad’s Mot. to Strike at 3). He also

   claims that Jimmy John’s counsel refused to accept service of subpoenas on the

   declarants’ behalf. (Id. at 3). He thus argues that sanctions are warranted. (Id. at 6–9). The

   Court disagrees.

          First, the Court rejects Conrad’s contention that Jimmy John’s had to serve

   subpoenas on third parties outside its control. At the center of this case is Conrad’s claim

   that the franchisees “are independently owned and operated as separate and distinct

   entities from Jimmy John’s.” (Am. Compl. at 2). Cf. Copperweld Corp. v. Indep. Tube Corp.,

   467 U.S. 752, 769 (1984) (“[O]fficers or employees of the same firm do not provide the

   plurality of actors imperative for a § 1 conspiracy.”). In fact, Jimmy John’s itself had to

   serve subpoenas on franchisees when they wanted to depose them or request document

   production. (See Rose Decl., Exs. 1–3, Docs. 195-1, 195-2, 195-3). Conrad also

   acknowledges that his efforts to serve the other 16 franchisees were made through their

   respective counsel. (Chan Decl. ¶ 7, Conrad’s Reply Ex. 1). In short, Jimmy John’s did not

   have to serve any of the franchisees on Conrad’s behalf.

          The Court also has reviewed the communications between the litigants and finds

   that Conrad’s inability to depose the remaining three franchisees did not arise from any

   willfulness, bad faith, or fault of Jimmy John’s counsel. Jimmy John’s supplemented its

   initial disclosures in July 2020 with an address for each of the three franchisees. (Jimmy

   John’s Supp. Rule 26(A)(1) Initial Disclosures at 5–7, Doc. 197-2). For Butler and Scott,

                                           Page 7 of 33
Case 3:18-cv-00133-NJR Document 240 Filed 07/30/21 Page 8 of 33 Page ID #11242
 Case
Case   3:18-cv-00133-NJRDocument
     3:18-cv-00133-NJR   Document 240
                                 239    Filed 07/30/21
                                     *SEALED*           Page 9 of Page
                                                  Filed 07/23/21  33 Page   ID #11243
                                                                       9 of 33  Page ID
                                      #11210



   Court is vested with “broad discretion to determine whether certification of a class-

   action lawsuit is appropriate.” Keele v. Wexler, 149 F.3d 589, 592 (7th Cir. 1998) (cleaned

   up); Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 630 (1997) (Breyer, J., concurring in part

   and dissenting in part) (“The law gives broad leeway to district courts in making class

   certification decisions, and their judgments are to be reviewed by the court of appeals

   only for abuse of discretion.”).

          Conrad seeks to certify a class under Rule 23(b). “To achieve certification, a

   proposed class under Rule 23(b) must meet the requirements of Rule 23(a)—numerosity,

   typicality, commonality, and adequacy of representation—and one of the alternatives

   listed in Rule 23(b).” Howard v. Cook Cty. Sheriff’s Off., 989 F.3d 587, 597 (7th Cir. 2021).

   Relevant here, Rule 23(b)(3) permits a class action if “the court finds that questions of law

   or fact common to the members of the class predominate over any other questions affecting

   only individual members, and that a class is superior to other available methods for the

   fair and efficient adjudication of the controversy.” FED. R. CIV. P. 23(b)(3) (emphasis

   added). “If the party certification fails to meet any of these . . . requirements, class

   certification is precluded.” Kress v. CCA of Tenn., LLC, 694 F.3d 890, 893 (7th Cir. 2012).

          “Rule 23 does not set forth a mere pleading standard. A party seeking class

   certification must affirmatively demonstrate his compliance with the Rule—that is, he

   must be prepared to prove that there are in fact sufficiently numerous parties, common

   question of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)

   (emphasis in original). That said, “Rule 23 must be liberally interpreted”: “Its policy is to

   favor maintenance of class actions.” King v. Kan. City S. Indus., Inc., 519 F.2d 20, 25–26

                                           Page 9 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            10 of Page
                                                                  33 Page
                                                                       10 ofID33#11244
                                                                                  Page
                                  ID #11211



  (7th Cir. 1975); Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 815 (7th Cir. 2012)

  (“[I]n antitrust cases, Rule 23, when applied rigorously, will frequently lead to

  certification.”) (cleaned up). Even so, Conrad bears “the burden of proving by a

  preponderance of the evidence that . . . the requirements of Rule 23” are met. Howard,

  989 F.3d at 597.

                     i. Numerosity

         “Determining whether the proposed class is sufficiently numerous for certification

  is usually straightforward. Affidavits, declarations, or even reasonable estimates in briefs

  are often sufficient to establish the appropriate size of the class and whether joinder might

  be a practical and manageable alternative to class action litigation.” Manual for Complex

  Litigation § 21.141. “Numerosity is generally presumed when the proposed class would

  have at least 40 members.” Lapin v Goldman Sachs & Co., 254 F.R.D. 168, 175 (S.D.N.Y.

  2008) (citing 1 Newberg on Class Actions § 3.05 (2d ed. 1985)); e.g., In re Gen. Motors Corp.

  Dex-Cool Prods. Liability Litig., 241 F.R.D. 305 (S.D. Ill. 2007); Exhaust Unlimited, Inc. v.

  Cintas Corp., 223 F.R.D. 506 (S.D. Ill. 2004).

         The numerosity requirement is uncontested here. Conrad seeks to represent a

  putative class of over 615,000 current and former Jimmy John’s employees. (Conrad’s

  Mem. at 21). The Court agrees that the putative class is “so numerous that joinder of all

  members is impracticable,” thus satisfying the numerosity requirement. See FED. R. CIV.

  P. 23(a)(1).




                                           Page 10 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            11 of Page
                                                                  33 Page
                                                                       11 ofID33#11245
                                                                                  Page
                                  ID #11212



                   ii. Commonality

         “Commonality requires the plaintiff to demonstrate that the class members have

  suffered the same injury. This does not mean merely that they have all suffered a violation

  of the same provision of the law.” Dukes, 564 U.S. at 350 (cleaned up). Rather, “[t]heir

  claims must depend upon a common contention of such a nature that it is capable of

  classwide resolution—which means that determination of its truth or falsity will resolve

  an issue that is central to the validity of each one of the claims in one stroke.” Id.

  “Identifying common questions typically requires examining the parties’ claims and

  defenses, identifying the type of proof the parties expect to present, and deciding the

  extent to which there is a need for individual, as opposed to common, proof.” Manual for

  Complex Litigation § 21.141. “‘[E]ven a single [common] question’ will do.” Dukes,

  564 U.S. at 359 (quoting Richard Nagareda, The Preexistence and the Structure of the Class

  Action, 103 Colum. L. Rev. 149, 176 n.119 (2003)).

         Courts often give “superficial treatment of” the commonality requirement given

  that it “may be a superfluous provision, or at least partially redundant, since the existence

  of common questions can be viewed as an essential ingredient of a finding that the case

  falls within one of the three categories of class actions described in” Rule 23(b). Wright &

  Miller, Federal Practice and Procedure § 1763. Relevant here, because predominance

  (discussed below) is governed by “a more stringent standard than” commonality, some

  “courts in actions brought under subdivision (b)(3) have not drawn a distinction between

  the two requirements.” Id. Instead, they “either have dealt with the common-issue

  question simultaneously with their inquiry into whether common questions predominate

                                         Page 11 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            12 of Page
                                                                  33 Page
                                                                       12 ofID33#11246
                                                                                  Page
                                  ID #11213



  or have assumed that Rule 23(a)(2) was satisfied and thought it necessary only to rule on

  the question whether the suit fit within subdivision (b)(3).” Id.; accord Comcast Corp. v.

  Behrend, 569 U.S. 27, 34 (2013) (noting that “[t]he same analytical principles govern

  Rule 23(b)” and Rule 23(a), but “Rule 23(b)(3)’s predominance criterion is even more

  demanding than Rule 23(a)”); Amchem, 521 U.S. at 609 (“The Third Circuit recognized

  that Rule 23(a)(2)’s ‘commonality’ requirement is subsumed under, or superseded by, the

  more stringent Rule 23(b)(3) requirement that questions common to the class

  ‘predominate over’ other questions.”).

         Conrad contends that there are at least three common issues of law and fact:

  (1) “[w]hether Jimmy John’s restaurants entered into an unlawful agreement not to poach

  one another’s employees;” (2) “whether the No-Poach [Provision] should be judged

  unlawful;” and (3) “whether the agreement suppressed Class members’ compensation;

  and if it did, the magnitude of that effect.” (Conrad’s Mem. at 22).

         In response, Jimmy John’s blurs its commonality and predominance arguments;

  but it devotes most of its attention to arguing that common issues do not predominate.

  (See Jimmy John’s Resp. at 13–30) (“Plaintiff also fails to meet his burden of establishing

  Rule 23(a) commonality and Rule 23(b)(3) predominance.”). Given the low threshold for

  commonality, the Court will not belabor this discussion and will instead focus on the

  more stringent standard for predominance below.

                  iii. Typicality

         The typicality requirement “primarily directs the district court to focus on whether

  the named representatives’ claims have the same essential characteristics as the claims of

                                        Page 12 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            13 of Page
                                                                  33 Page
                                                                       13 ofID33#11247
                                                                                  Page
                                  ID #11214



  the class at large.” De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983).

  “‘A plaintiff’s claim is typical if it arises from the same event or practice or course of

  conduct that gives rise to the claims of other class members and his or her claims are

  based on the same legal theory.’” Id. (quoting H. Newberg, Class Actions § 1115(b) at 185

  (1977)). “The typicality requirement may be satisfied even if there are factual distinctions

  between the claims and the named plaintiffs and those of other class members. Thus,

  similarity of legal theory may control even in the face of differences of fact.” Id. But

  “[e]ven though some factual variations may not defeat typicality,” Oshana v. Coca-Cola

  Co., 472 F.3d 506, 514 (7th Cir. 2006), there must still “be enough congruence between the

  named representative’s claim and that of the unnamed members of the class to justify

  allowing the named party to litigate on behalf of the group,” Spano v. Boeing Co., 633 F.3d

  574, 586 (7th Cir. 2011).

         Conrad simply alleges that the typicality requirement is satisfied because “he

  worked in a Jimmy-John’s-branded restaurant . . . .” (Conrad’s Mem. at 22–23). But his

  core allegation is that the No-Poach Provision prevented workers from changing

  locations for better wages. Yet Conrad was not among those employees: He did not leave

  his job at Jimmy John’s in search of higher wages, and he was never denied the

  opportunity to change locations because of the Provision. Indeed, he admits that he

  “made no efforts to obtain employment at [another] Jimmy John’s restaurant” (Conrad’s

  Resp. to Second Set of Interrogs. at 6; see also Conrad’s Dep. at 61:10–12), and that the No-

  Poach Provision was “irrelevant” and “just didn’t really have anything to” do with him

  (Conrad’s Dep. at 189:9-14, 205:11-19). Rather, he was fired after he called a coworker—

                                          Page 13 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            14 of Page
                                                                  33 Page
                                                                       14 ofID33#11248
                                                                                  Page
                                  ID #11215



  his boss’s niece—“a fucking bitch.” (Id. at 308:4–9). So while some factual distinctions will

  not preclude class certification, Conrad’s claim is atypical of those putative class members

  who were actually denied the opportunity to change locations for better wages because

  of the No-Poach Provision. The typicality requirement is therefore not met.

                   iv. Adequacy

         “[A]dequacy of representation is composed of two parts: ‘the adequacy of the

  named plaintiff’s counsel, and the adequacy of representation provided in protecting the

  different, separate, and distinct interest’ of the class members.” Retired Chi. Police Ass’n v.

  City of Chi., 7 F.3d 584, 598 (7th Cir. 1993) (quoting Sec’y of Labor v. Fitzsimmons, 805 F.2d

  682, 697 (7th Cir. 1986) (en banc)). Only the second part is at issue here.

         “Rule 23 contemplates, and the district court should insist on, a conscientious

  representative plaintiff. All class suits create some conflict between the representative

  and the class; the representative and counsel may be tempted to sell out the class for

  benefits to themselves. Judges are on the lookout for persons who may pay inadequate

  attention to the interests of the others they purport to represent.” Rand v. Monsanto Co.,

  926 F.2d 596, 599 (7th Cir. 1991), overruled on other grounds, Chapman v. First Index, Inc.,

  796 F.3d 783, 787 (7th Cir. 2015). “[T]he presence of even an arguable defense peculiar to

  the named plaintiff or a small subset of the plaintiff class may destroy the required

  typicality of the class as well as bring into question the adequacy of the named plaintiff’s

  representation. The fear is that the named plaintiff will become distracted by the presence

  of a possible defense applicable only to him so that the representation of the rest of the




                                          Page 14 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            15 of Page
                                                                  33 Page
                                                                       15 ofID33#11249
                                                                                  Page
                                  ID #11216



  class will suffer.” J.H. Cohn & Co. v. Am. Appraisal Assocs., Inc., 628 F.2d 994, 999 (7th Cir.

  1980) (citations omitted).

         To that end, “[a] class is not fairly and adequately represented if class members

  have antagonistic or conflicting claims.” Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir.

  1992). “The adequacy inquiry” thus “serves to uncover conflicts of interest between

  named parties and the class they seek to represent.” Amchem, 521 U.S. at 625. In other

  words, “a class representative must be part of the class and ‘possess the same interest and

  suffer the same injury’ as the class members.” E. Tex. Motor Freight Sys., Inc. v. Rodriguez,

  431 U.S. 395, 403 (1977) (quoting Schlesinger v. Reservists Comm. to Stop the War, 418 U.S.

  208, 216 (1974)).

         Jimmy John’s argues that Conrad failed to establish the adequacy requirement

  because “there are significant economic conflicts between the interests of managers and

  the employees they supervised.” (Jimmy John’s Resp. at 11). It points to two conflicts in

  particular. First, Jimmy John’s contends that because managers were charged with

  enforcing the allegedly anticompetitive No-Poach Provision, they cannot be in the same

  class as nonsupervisory employees like in-shoppers and drivers. Put differently, “[a]t any

  trial of this case, certain managers would be called as defense witnesses, testifying about

  the very decisions at issue here, and explaining that [the No-Poach Provision] was

  honored largely in the breach.” (Id. at 12). Jimmy John’s therefore argues that “[t]his is a

  paradigmatic and preclusive intra-class conflict because many putative class members

  participated in the challenged employment decisions.” (Id.) (cleaned up). The Court

  agrees.

                                          Page 15 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            16 of Page
                                                                  33 Page
                                                                       16 ofID33#11250
                                                                                  Page
                                  ID #11217



         As a general matter, the litigants disagree about whether supervisory and

  nonsupervisory employees can ever be part of the same class. For its part, Jimmy John’s

  points to Randall v. Rolls-Royce Corp., 637 F.3d 818 (7th Cir. 2011). There, the plaintiff

  sought to represent a putative class of “female employees of a Rolls-Royce plant” who

  charged the company “with sex discrimination . . . in paying the members of the class less

  than comparable male employees by setting the base pay of women employees . . . below

  that of male employees” and “denying them promotions they would have received had

  they been men.” Id. at 820. In affirming the district court’s denial of class certification, the

  Seventh Circuit acknowledged two conflicts between female supervisors and female

  nonsupervisory employees. Id. at 824. For one, the court was concerned that some female

  supervisors might “deliberately depress the salary of female employees whom they

  supervise, or increase the salary of male employees whom they supervise, in order

  increase evidence of discrimination.” Id. at 824. Additionally, there was “even evidence

  that the [female supervisors] participated in decisions concerning female employees’

  compensation that, on their theory of the case, were” in fact “discriminatory.” Id. (citing

  Wagner v. Taylor, 836 F.2d 578, 595 (D.C. Cir. 1987) (“Supervisory employees are often

  inappropriate representatives of nonsupervisory employees because the structure of the

  workplace tends to cultivate distinctly different interests between the two groups.”)).

         Conrad tries to differentiate Randall by noting that this case turns on actions by

  franchise owners, not managers. (Conrad’s Reply at 3). In other words, the owners were

  the ones who entered into the supposedly anticompetitive Franchise Agreement, while

  the managers were just neutrally applying it. (Id.). But that position contradicts testimony

                                          Page 16 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            17 of Page
                                                                  33 Page
                                                                       17 ofID33#11251
                                                                                  Page
                                  ID #11218



  suggesting that at least some managers were given broad discretion whether to enforce

  the No-Poach Provision. For example, one delivery driver and member of the putative

  class said that “[t]o apply for the job . . . , [he] simply walked into the store, told the

  manager that [he] was currently working at” another Jimmy John’s location “and asked

  if they needed any help. The manager’s response was, ‘when can you start?’” Indeed, the

  manager did not “even notify” the franchise owner. (Hanzlik Decl. ¶ 7, Doc. No. 133-82)

  (emphasis added). Another manager similarly stated that he “never received

  instructions” from the franchise owner “to seek permission or releases when hiring

  applicants with prior Jimmy John’s experience,” and he “recall[ed] hiring about a dozen

  former Jimmy John’s employees.” (Arredondo Decl. ¶ 12, Doc. No. 133-78). While

  Conrad points to Staton v. Boeing Co. 327 F.3d 938 (9th Cir. 2003), for the proposition that

  “supervisors and nonsupervisors may be included in the same certified class when both

  are subject to the policy or practice challenged by the lawsuit” (Conrad’s Reply at 2), the

  Ninth Circuit there recognized that “whether employees at different levels of the internal

  hierarchy have potentially conflicting interests is context-specific and depends upon the

  particular claims alleged in a case.” Staton, 327 F.3d at 958. The court then said that to

  satisfy the adequacy requirement, plaintiffs “‘must offer evidence of coextensive interests

  or at least allege the existence of a general discriminatory policy.’” Id. at 959 (quoting 5

  Herbert B. Newberg & Alba Conte, Newberg on Class Actions, § 24.42 at 24-170-71 (3d ed.

  1992)). “Given that the named plaintiffs include[d] representatives of each major

  employee sub-group,” the court found no conflicts. Id. at 959.




                                         Page 17 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            18 of Page
                                                                  33 Page
                                                                       18 ofID33#11252
                                                                                  Page
                                  ID #11219



        This Court too rejects the invitation to adopt a bright-line rule barring classes

  representing both supervisory and nonsupervisory employees. Yet even under the Ninth

  Circuit’s level-handed approach, Jimmy John’s has identified another significant conflict

  between managers and nonsupervisory employees that precludes certification. Jimmy

  John’s franchisees take part in a profit-sharing program

                                                                                          .”

  (JJE Bonus Program at 2). Given that Conrad accuses the company of using the No-Poach

  Provision as a tool to “keep labor costs low” (Am. Compl. ¶ 119, Doc. 75), Jimmy John’s

  argues that managers would be encouraged to enforce the provision to increase store

  profits. (Jimmy John’s Resp. at 12). Simply put, not unlike the complicit female employees

  in Randall, “the fact that managers with profit-based bonuses allegedly made more money

  during the class period by taking steps to lower employee wages would put those class

  members against one another.” (Id.).

        Conrad, on the other hand, says that the profit-sharing program does not present

  a conflict because he “does not seek compensation for suppressed bonuses,” only

  suppressed base pay. (Conrad’s Reply at 3–4). But even assuming Conrad’s theory—that

  the No-Poach Provision suppressed base pay across the board—is correct, it may equally

  be true that managers’ bonuses exceeded their suppressed base pay. By extension,

  managers may be willing to suppress their own base pay if enforcing the No-Poach

  Provision would lead to a greater bonus. And unlike in Staton, Conrad is the only named

  plaintiff: He does not adequately represent the interest of managers who were motivated




                                         Page 18 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            19 of Page
                                                                  33 Page
                                                                       19 ofID33#11253
                                                                                  Page
                                  ID #11220



  to reduce labor mobility so they can reap the benefits of the profit-sharing program. This

  conflict presents another reason why class certification is inappropriate.

                    v. Predominance

         “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are

  sufficiently cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at 623.

  “While similar to Rule 23(a)’s requirements for typicality and commonality, ‘the

  predominance criterion is far more demanding.’” Messner, 669 F.3d at 814 (quoting

  Amchem, 521 U.S. at 623). “In order to meet the predominance requirement of

  Rule 23(b)(3), a plaintiff must establish that ‘the issues in the class action that are subject

  to generalized proof, and thus applicable to the class as a whole, . . . predominate over

  those issues that are subject only to individualized proof.’” In re Visa Check/MasterMoney

  Antitrust Litig., 280 F.3d at 136 (quoting Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d

  1228, 1233 (11th Cir. 2000)). “Common issues may predominate when liability can be

  determined on a class-wide basis, even when there are some individualized damage

  issues.” Id. at 139 (collecting cases). But “[t]here is no mathematical or mechanical test for

  evaluating predominance.” Messner, 669 F.3d at 814. “[A] court weighing class

  certification must” therefore “walk a balance between evaluating evidence to determine

  whether a common question exists and predominates, without weighing that evidence to

  determine whether the plaintiff class will ultimately prevail on the merits.” Bell v. PNC

  Bank, Nat’l Ass’n, 800 F.3d 360, 376 (7th Cir. 2015) (emphasis in original).

         The “predominance requirement is satisfied when ‘common questions represent a

  significant aspect of [a] case and . . . can be resolved for all members of [a] class in a single

                                           Page 19 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            20 of Page
                                                                  33 Page
                                                                       20 ofID33#11254
                                                                                  Page
                                  ID #11221



  adjudication.’” Id. at 815 (quoting 7AA Wright & Miller, Federal Practice & Procedure

  § 1778 (3d ed. 2011)). “Or, to put it another way, common questions can predominate if a

  ‘common nucleus of operative facts and issues’ underlies the claims brought by the

  proposed class.” Id. (quoting In re Nassau Cnty. Strip Search Cases, 461 F.3d 219, 228

  (2d Cir. 2006)) “‘If, to make a prima facie showing on a given question, the members of a

  proposed class will need to present evidence that varies from member to member, then

  it is an individual question. If the same evidence will suffice for each member to make a

  prima facie showing, then it becomes a common question.’” Id. (quoting Blades v.

  Monsanto Co., 400 F.3d 562, 566 (8th Cir. 2005)). That said, “[i]ndividual questions need

  not be absent. The text of Rule 23(b)(3) itself contemplates that such individual questions

  will be present. The rule requires only that those questions not predominate over the

  common questions affecting the class as a whole.” Id.

         “Analysis of predominance under Rule 23(b)(3) ‘begins, of course, with the

  elements of the underlying cause of action.’” Messner, 669 F.3d at 815 (quoting Erica P.

  John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011)). Here, the Court must examine

  whether Conrad can “establish each of the three required elements of an antitrust claim—

  (1) a violation of antitrust law; (2) injury and causation; and (3) damages—using common

  evidence.” Id.

         As for the first requirement, “Section 1 of the Sherman Act is designed to prevent

  businesses from entering into collusive agreements . . . .” Omnicare, Inc. v. UnitedHealth

  Grp., Inc., 629 F.3d 697, 705 (7th Cir. 2011). “By its terms, § 1 prohibits ‘[e]very contract,

  combination . . . or conspiracy, in restraint of trade or commerce,’ though courts have

                                          Page 20 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            21 of Page
                                                                  33 Page
                                                                       21 ofID33#11255
                                                                                  Page
                                  ID #11222



  long restricted its reach to agreements that unreasonably restrain trade.” Id. (quoting

  15 U.S.C. § 15). “To prevail under § 1 under any theory, plaintiffs generally must prove

  three things: (1) that defendants had a contract, combination, or conspiracy (‘an

  agreement’); (2) that as a result, trade in the relevant market was unreasonably restrained;

  and (3) that they were injured.” Id.

         In the first place, Conrad must present common evidence that Jimmy John’s and

  its franchisees “had a conscious commitment to a common scheme designed to achieve

  an unlawful objective.” See Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 768 (1984).

  And because Conrad alleges a “hub-and-spokes conspiracy” (see Conrad’s Mem. at 1–2),

  he must ultimately establish “both that there was a central coordinating party (the ‘hub’),

  and that each participant (along the ‘rim’) recognized that it was part of the greater

  arrangement, and it coordinated or otherwise carried out its duties as part of the broader

  group,” Marion Healthcare, LLC v. Becton Dickenson & Co., 952 F.3d 832, 842 (7th Cir. 2020).

  “In other words, a ‘hub-and-spokes conspiracy’ requires a ‘rim’ connecting the various

  horizontal agreements.” Id. “[F]or such a conspiracy to exist, ‘those people who form the

  wheel’s spokes must have been aware of each other and must do something in

  furtherance of some single, illegal enterprise.’” United States v. Bustamante, 493 F.3d 879,

  886–87 (7th Cir. 2007) (quoting United States v. Levine, 546 F.2d 658, 663 (5th Cir. 1977));

  see also MM Steel, L.P. v. JSW Steel (USA) Inc., 806 F.3d 835, 844 (5th Cir. 2015) (noting that

  the antitrust plaintiff must show that the spokes “knew the essential nature and general

  scope of the joint plan”) (cleaned up). “[A] rimless wheel conspiracy,” on the other hand,

  “is not a single, general conspiracy but instead amounts to multiple conspiracies between

                                          Page 21 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            22 of Page
                                                                  33 Page
                                                                       22 ofID33#11256
                                                                                  Page
                                  ID #11223



  the common defendant and each of the other defendants.” Dickson v. Microsoft Corp.,

  309 F.3d 193, 203 (4th Cir. 2002) (citing Kotteakos v. United States, 328 U.S. 750, 768–69

  (1946)). So in the end, “to secure class certification,” Conrad must “demonstrate (not

  merely allege) that there is proof common to all class members, and that this proof would

  show that they suffered ‘injuries that reflected the anticompetitive effect of either the

  violation or the anticompetitive acts made possible by the violation.’” Kleen Prods. LLC v.

  Int’l Paper Co., 831 F.3d 919, 926 (7th Cir. 2016) (quoting James Cap & Sons Co. v. PCC

  Constr. Co., 453 F.3d 396, 399 (7th Cir. 2006)).

         The predominance requirement is not satisfied here because, among other reasons,

  Conrad failed to establish that common evidence will show that the Jimmy John’s

  franchisees had a conscious commitment to suppress labor mobility. Given that the No-

  Poach Provision was independently enforced (Jimmy John’s itself having no hand), some

  franchisees took no part in doing so. For example, one franchisee suggested that he does

  not enforce the Provision because “employees are allowed to work wherever they want.”

  (Jimmy John’s Franchisee Forum Post from December 2017, Jimmy John’s Resp. at Ex.133-

  19). Another posited, “Who really enforced that in their units? I’m not going to track

  where each employee goes to work at next.” (Jimmy John’s Franchisee Forum Post from

  July 2018, Jimmy John’s Resp. at Ex. 45). (See also McNulty Decl. ¶ 33, Jimmy John’s Resp.

  at Ex. 133-69) (franchisee hired manager after receiving verbal consent from previous

  franchisee-employer). Some also thought that the Provision only applied to managers—

  possibly because some versions of the Provision did only apply to managers. (E.g., Email

  from Franchisee to Jimmy John’s from August 2014, Jimmy John’s Resp. at Ex. 133-14).

                                          Page 22 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            23 of Page
                                                                  33 Page
                                                                       23 ofID33#11257
                                                                                  Page
                                  ID #11224



  These franchisees surely are not alone in their practice of not enforcing the Provision,

  permitting employees to change locations without exercising their right of enforcement.

  Indeed, Jimmy John’s expert, Dr. McCrary, determined that 88 percent of releases—when

  requested at all—were granted. (McCrary Report ¶ 87, Jimmy John’s Resp. at Ex. 133-57).

  While the evidence so far suggests that other franchisees did, in fact, enforce the Provision

  (e.g., Jimmy John’s Franchisee Forum Post from December 2017) (“[W]e were already

  sued last year for this.”), that only highlights the individualized nature of Conrad’s

  claims. See United States v. Townsend, 924 F.2d 1385, 1391 (7th Cir. 1991) (“[M]ere

  knowledge of the hub’s activities, or those of the other spokes, is not enough to tie the

  conspiracy together.”).

         Although “[t]here have been many antitrust class actions in which the relief sought

  was damages, and the fact that the damages would generally be different for each

  member of the class was not deemed an insuperable obstacle,” Hardy v. City Optical Inc.,

  39 F.3d 765, 771 (7th Cir. 1994), separate proof would be needed to establish which

  franchisees, if any, consciously acted to further the unlawful objective of suppressing

  labor mobility. Along those lines, though “[t]he justification for cooperation is not

  relevant to whether that cooperation is concerted or independent action,” id. at 199, the

  circumstances must still reveal “a unity of purpose or a common design and

  understanding, or a meeting of minds in an unlawful arrangement,” Am. Tobacco Co. v.

  United States, 328 U.S. 781, 810 (1946). No such evidence exists here. In sum, Conrad has

  not shown that common evidence will establish that each (or even most) of the franchisees

  conspired with Jimmy John’s in the common pursuit of suppressing labor mobility.

                                         Page 23 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            24 of Page
                                                                  33 Page
                                                                       24 ofID33#11258
                                                                                  Page
                                  ID #11225



         Individual inquiries also arise from the changing face of the No-Poach Provision.

  True, each of the nearly 800 franchisees signed a franchise agreement containing some

  form of the Provision. But Conrad claims that there was a “standard franchise

  agreement.” (Am. Compl. at 9). Not so. In 2014, for example, the No-Poach Provision

  prohibited franchisees from hiring managers who had worked for another franchisee

  within the past two years. In 2015, that prohibition was removed; from then on,

  franchisees were simply not allowed to solicit other franchisee’s workers. While Conrad

  contends that most franchisees were governed by a similar version of the Provision found

  in the 2014 Franchise Agreement (Conrad’s Mem. at 8–9), the agreements expired every

  10 years (see, e.g., 2007 Franchise Agreement § 1(D), Doc. 133-3; 2015 Franchise

  Agreement § 1(D); 2016 Franchise Agreement § 1(D)). In other words, the class members

  “‘held a multitude of jobs, at different levels of [Jimmy John’s] hierarchy, for variable

  lengths of time, in [3,000] stores, sprinkled across [40] states,’” with each franchisee

  having its own philosophy on enforcing the No-Poach Provision, “subject to a variety of

  [agreements] that all differed . . . .’” See Dukes, 564 U.S. at 360 (quoting Dukes v. Wal-Mart

  Stores, Inc., 603 F.3d 571, 652 (9th Cir. 2010) (Kozinski, C.J., dissenting)). Proof of impact

  would thus vary among class members depending on their position and which version

  of the Franchise Agreement they were governed by. Similarly, given that Conrad seeks

  to certify a class of all Jimmy John’s employees from 2014 to 2018 whose franchisees

  signed different agreements, overwhelming individualized inquiries would be required

  to establish that each franchisee participated in the same “conspiracy.”




                                          Page 24 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            25 of Page
                                                                  33 Page
                                                                       25 ofID33#11259
                                                                                  Page
                                  ID #11226



         The Court also excluded Dr. Singer’s testimony because he used a flawed

  methodology to predict antitrust impact. More specifically, the Court determined that

  Dr. Singer’s regression models suffered from a systemic failure to adjust for those two

  percent of the wage data that did not consistently record employee wages as per-shift or

  per-hour, leading to inflated estimates of impact. Fatally, Conrad relies only on

  Dr. Singer’s report to support his claim that the wages of every Jimmy John’s employee

  nationwide were suppressed by the No-Poach Provision. On the other hand, the Court

  admitted the testimony of Dr. Ordover, Jimmy John’s expert, who ably demonstrated

  that—after adjusting for Dr. Singer’s error—“managers paid on an hourly basis had an

  average wage suppression of approximately two percent, while salaried managers

  suffered no suppression at all.” (Ordover Report at 21, Jimmy John’s Resp. at Ex. 133-67).

  “Without presenting another methodology, [Conrad] cannot show Rule 23(b)(3)

  predominance: Questions of individual damages calculations will inevitably overwhelm

  questions common to the class.” See Comcast Corp., 569 U.S. at 34.

         Additionally, the United States Supreme Court recently concluded in NCAA v.

  Alston that the plaintiff’s monopsony claims were appropriately analyzed under the rule

  of reason, not the per se rule. 141 S. Ct. 2141, 2157 (2021). In brief, a class of current and

  former student-athletes sued the NCAA and 11 Division I conferences for using their

  “monopsony power to cap artificially the compensation offered to recruits.” Id. at 2152

  (cleaned up). Even though the defendants admitted that their conduct constituted

  “horizontal price fixing in a market where [they] exercise monopoly control” id. at 2154,

  the Court took “special care not to deploy” the per se rule given the “often hard-to-see

                                          Page 25 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            26 of Page
                                                                  33 Page
                                                                       26 ofID33#11260
                                                                                  Page
                                  ID #11227



  efficiencies attendant to complex business arrangements,” id. at 2156. Cf. Nat’l Collegiate

  Athletic Ass’n v. Bd. of Regents of Univ. of Okla., 468 U.S. 85, 100 (1984) (“[A] per-se rule is

  applied when ‘the practice facially appears to be one that would always or almost always

  tend to restrict competition and decrease output.’”) (quoting Broad. Music, Inc. v. Columbia

  Broad. Sys., Inc., 441 U.S. 1, 19–20 (1979)). Rather, the Supreme Court agreed with the

  district court’s finding that the “fuller review” offered by the rule of reason was more

  appropriate in a monopsony case involving “an industry in which some horizontal

  restraints on competition are essential if the product is to be available at all.” Alston,

  141 S. Ct. at 2157 (cleaned up); see also id. at 2158 (“Whether an antitrust violation exists

  necessarily depends on a careful analysis of market realities.”).

         Alston thus answers a question this Court punted at the motion-to-dismiss stage:

  The rule of reason applies in this monopsony case challenging a nationwide franchise’s

  use of intrabrand restraints that were arguably “designed to help [the company] more

  effectively compete with other brands by ensuring cooperation and collegiality among

  franchisees, and by encouraging investment in training.” (Jimmy John’s Resp. at 5). See

  also United States’ Statement of Interest, Stigar v. Dough, Inc., No. 2:18-CV-00244-SAB,

  Doc. 30, at 11–16 (E.D. Wash. Mar. 7, 2019) (arguing that no-poach provisions in franchise

  agreements are subject to the rule of reason).

         With that in mind, the rule of reason raises more individualized issues precluding

  class certification. “Especially in view of the increasing complexity of corporate

  operations, a business enterprise should be free to structure itself in ways that serve

  efficiency of control, economy of operations, and other factors dictated by business

                                          Page 26 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            27 of Page
                                                                  33 Page
                                                                       27 ofID33#11261
                                                                                  Page
                                  ID #11228



  judgment without increasing its exposure to antitrust liability.” Copperweld Corp., 467 U.S.

  at 773. To that end, “even under the best of circumstances, applying the antitrust laws

  can be difficult—and mistaken condemnations of legitimate business arrangements are

  especially costly, because they chill the very procompetitive conduct the antitrust laws

  are designed to protect.” Alston, 141 S. Ct. at 2161. Indeed, “[t]he whole point of the rule

  of reason is to furnish ‘an enquiry meet for the case, looking into the circumstances,

  details, and logic of a restraint’ to ensure that it unduly harms competition before a court

  declares it unlawful.” Id. at 2160 (quoting Cal. Dental Ass’n v. FTC, 526 U.S. 756, 781

  (1999)); see also id. at 2164 (“[A]ntitrust courts must give wide berth to business judgments

  before finding liability.”); Frank H. Easterbrook, The Limits of Antitrust, 63 Tex. L. Rev. 1,

  15 (1984) (“For a number of reasons, errors on the side of excusing questionable practices

  are preferable.”).

         Here, Jimmy John’s expert Dr. McCrary persuasively described how most putative

  class members likely benefited from the No-Poach Provision because it gave franchisees

  an added incentive to provide more training, thus promoting employee advancement.

  (McCrary Report ¶¶ 96–98). For example, the Senior Director of Marketing Execution and

  Operations refused to release one certified manager because the franchisee “invested a

  lot of time and money in training him and getting him certified”: The No-Poach Provision

  protected the investment franchisees made in training their employees. (Email from

  Buergler to Hooper at 1, Doc. 133-20) (emphasis added). Similarly, the Director of

  Franchise Development understood the Provision as a means “to keep the peace among

  franchisees,” thereby “reduc[ing] friction within the system.” (Morena Dep. at 12:16–18,

                                          Page 27 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            28 of Page
                                                                  33 Page
                                                                       28 ofID33#11262
                                                                                  Page
                                  ID #11229



  Doc. 133-53). In other words, the No-Poach Provision not only had the potential to

  encourage investment in training, but it may also have promoted cooperation between

  franchisees, increasing coordination and thus “increasing the overall demand for the

  brand.” (McCrary Report ¶ 153; see id. § 6.2). (See also Hooper Dep. at 87:12–15) (“I think

  that the brand is stronger when [franchisees support each other] instead of bickering and

  squabbling over stuff that is external to serving customers freaky fast.”). Perhaps more

  importantly, Dr. McCrary suggests that increasing the use of certified managers

  “improves the speed at which orders are executed and the frequency of complaints with

  the store.” (McCrary Report ¶ 147; see id. § 6.1). These procompetitive justifications,

  coupled with the fact that most release requests were approved without conditions,

  present overwhelming individualized questions precluding certification. See Kohen v. Pac.

  Inv. Mgmt. Co. LLC., 571 F.3d 672, 677 (7th Cir. 2009) (“[A] class should not be certified if

  it is apparent that it contains a great many persons who have suffered no injury at the

  hands of the defendant . . . .”).

         Along those lines, the Court noted in excluding Dr. Singer’s testimony that

  Conrad’s baseline premise—that every Jimmy John’s employee nationwide was injured

  by the No-Poach Provision, no matter their position or location—was mere ipse dixit.

  Indeed, “[c]ommon proof of actual injury to each class member requires that all class

  members operate in the same relevant market, otherwise, they could not be affected in a

  common manner by the challenged conduct.” Exhaust Unlimited, Inc., 223 F.R.D. at 513.

  And “[i]t is by now well established that any rule of reason analysis requires a showing

  of anticompetitive market effect. To hold otherwise would ignore the very purpose of the

                                         Page 28 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*     FiledPage
                                      Filed 07/30/21   07/23/21
                                                            29 of Page 29 ofID33#11263
                                                                  33 Page         Page
                                  ID #11230



  antitrust laws which were enacted for the protection of competition, not competitors.”

  Lektro-Vend Corp. v. Vendo Corp., 660 F.2d 255, 268 (7th Cir. 1981) (applying the rule of

  reason to noncompetition covenant).

         With that in mind, the Court remains of the same mind as Dr. Ordover and Dr.

  McCrary, whose prudent analyses revealed that the relevant labor market includes not

  merely Jimmy John’s franchisees but also other quick-service restaurants (“QSRs”). Dr.

  Ordover recognized, for example, that “it is likely that the putative class members seek

  employment in a labor market (or multiple labor market) that is (or are) much

  broader than Jimmy John’s branded stores.” (Ordover Report ¶ 91). He then aptly

  demonstrated that “99 percent of Jimmy John’s branded stores have at least ten other

  QSR brands within ten miles, with an average number of nearby brands of 53” (id. ¶

  103), and “an average number of QSR locations of nearly 257” (id. ¶ 104).

         Similarly, given that “[s]ome franchisees indicate that they compete with all other

  employers in the local area hiring minimum wage employees,” Dr. McCrary explained

  how “the only way an individual worker’s wage could be suppressed by the [No-Poach

  Provision] is if the worker had developed specific skills at Jimmy John’s that raised their

  productivity at Jimmy John’s more than at other competing brands. If not, then

  competition from other brands would push the worker’s wage at Jimmy John’s up to the

  competitive level associated with that worker’s skills.” (McCrary Report ¶ 93). Without

  reaching the merits on that question here, individualized inquiries would still be needed

  to determine whether a given Jimmy John’s employee could have been injured given the

  varied and dynamic labor markets across the country. In sum, the Court agrees with

                                        Page 29 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            30 of Page
                                                                  33 Page
                                                                       30 ofID33#11264
                                                                                  Page
                                  ID #11231



  Jimmy John’s that Conrad’s “failure to offer classwide evidence of a relevant labor market

  is case-ending.” (Jimmy John’s Resp. at 22).

                    i. Superiority

         “Rule 23(b)(3) also conditions class certification on whether the class action device

  is superior to other available methods for fairly and efficiently resolving the dispute in

  question.” Messner, 669 F.3d at 814 n.5. Relevant considerations include:

                (A) The class members’ interests in individually controlling
                    the prosecution or defense of separate actions;

                (B) The extent and nature of any litigation concerning the
                    controversy already begun by or against class members;

                (C) The desirability or undesirability of concentrating the
                    litigation of the claims in the particular forum; and

                (D) The likely difficulties in managing a class action.

  Fed. R. Civ. P. 23(b)(3).

         The superiority requirement is satisfied when “a class action would achieve

  economies of time, effort, and expense and promote . . . uniformity of decisions as to

  persons similarly situated, without sacrificing procedural unfairness or bringing about

  other undesirable results.” Amchem, 521 U.S. at 615. Indeed, “[t]he policy at the very core

  of the class action mechanism is to overcome the problem that small recoveries do not

  provide the incentive for any individual to bring a solo action prosecuting his or her

  rights.” Id. at 617 (quoting Mace v. Van Ru Credit Corp., 109 F.3d 388, 344 (7th Cir. 1997)).

  “But when a separate evidentiary hearing is required for each class member’s claim, the




                                         Page 30 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            31 of Page
                                                                  33 Page
                                                                       31 ofID33#11265
                                                                                  Page
                                  ID #11232



  aggregate expense may, if each claim is very small, swamp the benefits of class-action

  treatment.” Pastor v. State Farm Mut. Auto. Ins. Co., 487 F.3d 1042, 1047 (7th Cir. 2007).

         Jimmy John’s argues that the superiority argument is not satisfied because the

  individualized questions discussed above—and more like them—would make a trial

  unmanageable:

                For instance, for any given class member, it would first be
                necessary to identify her employer and determine if they were
                aware of Section 7(d), and, if so, whether they enforced or
                ignored it. What were that franchisee’s practices with respect
                to hiring, pay, and retention of employees—e.g., did the
                franchisee pay more than other QSRs in the area, or pay more
                at one of its Jimmy John’s stores than others? Did the class
                member work for only a few weeks before quitting—and if
                so, could a reasonable factfinder still conclude that she would
                have received a promotion or raise but-for 7(d)? For a longer-
                tenured class member, did he receive a promotion, bonus, or
                raise? Did he move between stores—if so, did he do it for
                increased pay, or did he accept lower pay for other perceived
                advantages, such as proximity to his home? Were there any
                other separately-owned Jimmy John’s stores within a
                reasonable commute of the class member’s store? Was she an
                in-shopper or a manager—if the latter, what was her role in
                setting pay for other class members? Did she keep wages low
                in order to increase her own bonus?

  (Jimmy John’s Resp. at 30).

         The Court agrees. Conrad characterizes these assertions as a “fiction that [he] is

  unable to quantify the wage suppression of each Class Member attributable to the

  restraint.” (Conrad’s Reply at 14). But Jimmy John’s contentions go beyond mere

  difficulties in assessing individual damages. See Mullins v. Direct Digit., LLC, 795 F.3d 654,

  663 (7th Cir. 2015) (“It has long been recognized that the need for individual damages




                                          Page 31 of 33
Case
Case 3:18-cv-00133-NJR
     3:18-cv-00133-NJR Document
                       Document 239
                                240 *SEALED*
                                      Filed 07/30/21
                                                 FiledPage
                                                       07/23/21
                                                            32 of Page
                                                                  33 Page
                                                                       32 ofID33#11266
                                                                                  Page
                                  ID #11233



  determinations at this later stage of the litigation does not itself justify the denial of

  certification.”).

         True enough, individual actions for suppressed wages may ultimately prove

  impractical, prohibitively expensive, or inefficient. Even so, a class action is hardly

  desirable when predominance is so lacking. See Messner, 669 F.3d at 814 n.5 (citing Klay

  v. Humana, Inc., 382 F.3d 1241, 1269 (11th Cir. 2004) (“Superiority analysis is intertwined

  with predominance analysis; when there are no predominant common issues of law or

  fact, class treatment would be either singularly inefficient or unjust.”) (cleaned up)).

         The issue is not simply one of assessing individual damages—rather, it is one

  where “it is apparent that [the class] contains a great many persons who have suffered

  no injury” and “thus require more than a thousand separate hearings” to assess the

  validity of each claim. See Kohen, 571 F.3d at 677. For example, the Court described above

  how the No-Poach Provision changed over time; how enforcement practices differed

  among franchisees; and how most class members—including Conrad—were never

  actually denied the chance to change shops, either because the franchisees acquiesced or

  because they did not seek a move in the first place. In the end, a class action is not superior

  to individual suits when the class is “defined so broadly as to include many members

  who could not bring a valid claim even under the best of circumstances.” See Messner,

  669 F.3d at 824. Thus the superiority requirement, too, is unsatisfied.




                                          Page 32 of 33
Case 3:18-cv-00133-NJR Document 240 Filed 07/30/21 Page 33 of 33 Page ID #11267
